                Case 2:20-cv-01794-BJR Document 13 Filed 04/12/21 Page 1 of 6




 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8       SIDNEY D. JENKINS, III,

 9                                        Plaintiff,                Case No. C20-1794-BJR

10             v.
                                                                    ORDER ADOPTING REPORT AND
11       TIMOTHY BRADSHAW, et al.,                                  RECOMMENDATION AND
                                                                    DISMISSING CASE
12                                        Defendants.

13

14                                             I.       INTRODUCTION

15            This is a pro se civil rights action proceeding under 42 U.S.C. § 1983. Plaintiff Sidney

16   Jenkins was granted leave to proceed in this action in forma pauperis. Currently before this

17   Court is the Report and Recommendation of the Honorable Mary Alice Theiler in which she

18   recommends that Plaintiff’s complaint and this action be dismissed with prejudice pursuant to 28

19   U.S.C. § 1915(e)(2)(B). 1 Having reviewed the Report and Recommendation, Plaintiff’s

20   objections thereto, the record of the case, and the relevant legal authority, the Court will adopt

21   the recommendation.

22
     1
      There is a typographical error on the first page of the Report and Recommendation, suggesting that the matter be
23   dismiss “without” prejudice. Dkt. No. 11 at 1. The conclusion clarifies that the Recommendation is for this Court to
     dismiss this action “with” prejudice. Id. at 4.
               Case 2:20-cv-01794-BJR Document 13 Filed 04/12/21 Page 2 of 6




 1                                         II.     BACKGROUND

 2           On December 9, 2020, Plaintiff submitted to the Court for filing a civil rights complaint

 3   under 42 U.S.C. § 1983. Dkt. 1. Plaintiff alleges causes of action arising out of his criminal

 4   prosecution in King County Superior Court in 1998-99. Dkt. 7. Specifically, Plaintiff alleges that

 5   Timothy Bradshaw and Stephen Teply, the two King County deputy prosecutors who prosecuted

 6   the criminal case against him, violated his due process rights by “fabricat[ing]” a sentencing

 7   statute during the sentencing phase of Plaintiff’s trial causing him to be wrongfully sentenced to

 8   a term of life in prison without the possibility of parole. See id. at 4-8. Plaintiff further alleges

 9   that his defense counsel allowed the prosecutors to fabricate the statute and thereby engaged in a

10   conspiracy to violate Plaintiff’s due process rights. Id. at 9. Lastly, Plaintiff alleges that the

11   prosecutor who filed the charging document against him violated his right to equal protection

12   when the prosecutor falsely designated the victim of Plaintiff’s crime as a non-participant

13   resulting in a monetary judgment being entered against Plaintiff. Id. at 10-11. Plaintiff seeks $20

14   million in damages for the alleged violations of his rights. Id. at 13.

15           On January 27, 2021, the Honorable Judge Theiler issued an order (the “Show Cause

16   Order”) directing Plaintiff to show cause why this action should not be dismissed pursuant to

17   Heck v. Humphrey, 512 U.S. 477 (1994), which prohibits § 1983 claims related to the lawfulness

18   of a conviction or sentence “unless and until the conviction or sentence is reversed, expunged,

19   invalidated, or impugned by the grant of a writ of habeas corpus.” Dkt. 8. The Show Cause Order

20   noted that Plaintiff’s conviction had apparently not been invalidated in any fashion and it

21   therefore appeared that his claims were barred by Heck. Id. The Show Cause Order further noted

22   that even assuming Plaintiff’s claims were not barred by Heck, it appeared that Plaintiff had not

23   identified a viable defendant in his complaint because Mr. Bradshaw and Mr. Teply are entitled
                 Case 2:20-cv-01794-BJR Document 13 Filed 04/12/21 Page 3 of 6




 1   to absolute immunity from liability in this action as the prosecutors in Plaintiff’s criminal trial.

 2   Id. at 2-3 (citing Imbler v. Pachtman, 424 U.S. 409 (1976) (prosecutors have specifically been

 3   accorded absolute immunity from § 1983 claims for acts done within the scope of their official

 4   duties)). The Show Cause Order further explained that Plaintiff’s public defender was not

 5   considered a state actor for purposes of suing under § 1983. Id. at 3 (citing Polk County v.

 6   Dodson, 454 U.S. 312 (1981)).

 7             Plaintiff filed a response to the Show Cause Order on February 3, 2021. Dkt. 9. Among

 8   other allegations, Plaintiff argued that Heck does not bar his claims because success in this

 9   § 1983 action would not invalidate his prison sentence; instead, at most, it would entitle him to

10   monetary damages. Id. at 5-6. Plaintiff explained that he attempted to obtain habeas relief from

11   the state courts for his conviction but was precluded from doing so by the state time bar, RCW

12   10.73.090, and that he sought permission to file a second federal habeas petition but was

13   precluded from doing that too. Id. at 6. Plaintiff maintained that because he was foreclosed from

14   pursuing habeas relief in any forum, his prison sentence will stand regardless of the outcome of

15   this case. See id.

16             Thereafter, on March 15, 2021, Judge Theiler issued the instant Report and

17   Recommendation in which she recommends that this Court dismiss Plaintiff’s claims with

18   prejudice under 28 U.S.C. § 1915(e)(2)(B), for failure to state a cognizable claim for relief. Dkt.

19   No. 11.

20             Plaintiff filed objections to the Report and Recommendation. Dkt. No. 12. In the

21   objections, Plaintiff once again argues that Heck is not applicable to the instant case because he

22   is not seeking invalidation of his sentence; rather, he is seeking monetary damages. Id. at 3. He

23   further argues that Mr. Bradshaw and Mr. Teply are not entitled to absolute immunity because
               Case 2:20-cv-01794-BJR Document 13 Filed 04/12/21 Page 4 of 6




 1   they fabricated the sentencing statute as part of the pre-sentencing report and filing the pre-

 2   sentencing report is an administrative duty that is protected by qualified, not absolute immunity.

 3   He also argues for the first time that the prosecutors “suppressed” a pre-sentencing report written

 4   by Leda Patrick, a community corrections officer. Id. at 10. Lastly, Plaintiff argues that his

 5   defense attorney is a proper defendant in this case because he was “complicit[e]” in the

 6   prosecutors’ actions. Id. at 6.

 7                                         III.    DISCUSSION

 8           Plaintiff’s § 1983 claims are barred by Heck v. Humphrey. In Heck, the United States

 9   Supreme Court conclusively held that: “in order to recover for damages for allegedly

10   unconstitutional conviction or imprisonment, or for other harm caused by actions whose

11   unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that

12   the conviction or sentence was reversed on direct appeal, expunged by executive order, declared

13   invalid by a state tribunal authorized to make such a determination, or called into question by a

14   federal court’s issuance of a writ of habeas corpus, 26 U.S.C. § 2254.” 512 U.S. at 486-487

15   (emphasis added). The Supreme Court further clarified that “when a state prisoner seeks

16   damages in a § 1983 suit, the district court must consider whether a judgement in favor of

17   plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

18   complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence

19   has already been invalidated.” Id. at 487. Here, Plaintiff alleges that the prosecutors, with

20   defense counsel’s acquiescence, pulled the wool over the sentencing judge’s eyes by presenting

21   him with a “fabricat[ed]” sentencing guideline that caused the judge to sentence Plaintiff to life

22   without parole. Sentencing Plaintiff according to a fabricated sentencing guideline would

23   certainly constitute an unlawful action that “would render [Plaintiff’s] conviction or sentence
               Case 2:20-cv-01794-BJR Document 13 Filed 04/12/21 Page 5 of 6




 1   invalid”. Heck, 512 U.S. at 486. Thus, Heck bars Plaintiff’s § 1983 claims unless Plaintiff can

 2   establish that his conviction has been invalidated. This, of course, is something Plaintiff cannot

 3   do having conceded in his response to the Show Cause Order that he failed to file a timely

 4   habeas petition in state court. Therefore, Plaintiff’s claims must be dismissed as a matter of law.

 5           In addition, this Court agrees with the Honorable Judge Theiler that Plaintiff has failed to

 6   name a viable defendant in this case. A prosecutor’s actions that are “intimately associated with

 7   the judicial phase of the criminal process” are shielded by absolute immunity from § 1983

 8   lawsuits. Imbler, 424 U.S. at 430-31. Clearly, Prosecutors Bradshaw and Teply’ act of

 9   advocating during the sentencing phase of Plaintiff’s criminal trial was “intimately associated

10   with the judicial phase” of the trial. Thus, the Prosecutors are entitled to absolute immunity from

11   Plaintiff’s claims.

12           As noted above, Plaintiff alleges for the first time in his objections to the Report and

13   Recommendation that the Prosecutors “suppressed” a pre-sentencing report filed by Ms. Patrick,

14   a community corrections officer. Plaintiff makes this stark allegation without providing any

15   factual support. Nevertheless, this Court has reviewed the pre-sentencing report and concludes

16   that even if it was indeed suppressed—an allegation the Court finds highly suspect—it would be

17   harmless given that in the report Ms. Patrick concludes that Plaintiff “meets the criteria under the

18   Persistent Offender-Three Strikes Legislation, which mandates a sentence of life in prison

19   without the possibility of parole,” which, of course, is the sentence Plaintiff received. Dkt. No. 9

20   at 16. Plaintiff argues that Ms. Patrick recommended a sentence of 450 months as opposed to life

21   without parole. Plaintiff is mistaken. Ms. Patrick recommends a sentence of 450 month as an

22   alternative to life without parole only if the sentencing judge determined “that [Plaintiff] does not

23   meet the criteria of Persistent Offender.” Id. at 16. The sentencing judge determined that Plaintiff
                 Case 2:20-cv-01794-BJR Document 13 Filed 04/12/21 Page 6 of 6




 1   met the criteria of Persistent Offender, so the recommended sentence of 450 months was not

 2   applicable.

 3             Likewise, Plaintiff cannot maintain a § 1983 action against his defense attorney, the other

 4   named Defendant in this case. The United States Supreme Court has made clear that neither

 5   private attorneys nor public defenders are considered state actors for purposes of bringing suit

 6   under § 1983. See Polk County v. Dodson, 454 U.S. 312 (1981) (“[A] public defender does not

 7   act under color of state law when performing a lawyer’s traditional functions as counsel to a

 8   defendant in a criminal proceeding.”). Thus, Mr. Minor is not subject to suit in this § 1983

 9   action.

10                                          IV.     CONCLUSION

11             For the foregoing reasons, the Court HEREY ADOPTS the Report and Recommendation

12   and dismisses Plaintiff’s claims with prejudice under 28 U.S.C. § 1915(e)(2)(B), for failure to

13   state a cognizable claim for relief.

14             Dated this 12th day of April 2021.

15

16
                                                            A
                                                            Barbara Jacobs Rothstein
                                                            U.S. District Court Judge
17

18

19

20

21

22

23
